Opinion by
Wright, J.,
On November 29, 1965, Merle D. Lankey was apprehended for operating a tractor-trailer at an excessive speed on the Pennsylvania Turnpike. An information was filed before the nearest available magistrate, and Lankey paid a fine of $15.00 and costs. The Secretary of Revenue suspended Lankey’s operating privilege for *97a period of three months. The Court of Common Pleas of Westmoreland County reversed the action of the Secretary of Revenue, and directed that Lankey’s operating privilege be restored. This appeal by the Commonwealth followed.
The issue involved is identical with that in the companion case of Commonwealth v. Vivio, 209 Pa. Superior Ct. 90, 224 A. 2d 777. The instant appeal is governed by our opinion filed this day in the Vivió case, the pertinent portions of which are incorporated herein by reference.
The order of the court below is vacated, and the record is remanded to said court with the direction that the case be returned to the Secretary of Revenue for the purpose of affording Lankey the opportunity of a hearing in compliance with the statutory requirement.